      Case 3:20-cv-02530-LC-HTC Document 10 Filed 05/14/20 Page 1 of 2

                                                                          Page 1 of 2

                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION



ANTHONY CABAN,
      Plaintiff,

v.                                                  Case No. 3:20cv2530-LC-HTC

WARDEN C MAIORANA,
A W PROGRAMS M NEAL,
HEALTH SERVICES ADMINISTRATION D MCGOWAN,
      Defendants.
                                           /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 14, 2020 (ECF No. 9).            The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1), but no objections were filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation (ECF Doc. 9) is

             adopted and incorporated by reference in this order.
     Case 3:20-cv-02530-LC-HTC Document 10 Filed 05/14/20 Page 2 of 2

                                                                      Page 2 of 2

     2.   Plaintiff's amended complaint (ECF Doc. 7) is dismissed under 28

          U.S.C. § 1915A and 1915(e)(2).

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 14th day of May, 2020.




                             s /L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv2530-LC-HTC
